Citation Nr: 9924361	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-00 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicide.  

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
December 1996 which denied service connection for a history 
of sebaceous cysts and seborrheic dermatitis, including as 
due to exposure to herbicides and granted service connection 
for post-traumatic stress disorder (PTSD), assigning a 
30 percent evaluation.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam 
conflict.  

2.  The veteran does not have chloracne or other acneiform 
disease consistent with chloracne.  

3.  His current skin disorder was first manifested many years 
after his separation from service and is not shown to be due 
to any injury or disease incurred in service or to any 
service-connected disability.  

4.  PTSD is manifested by considerable impairment of social 
and industrial adaptability, with periods of rage, isolation, 
and difficulty in establishing and maintaining social and 
work relationships.  


CONCLUSIONS OF LAW

1.  A skin disorder, to include as due to exposure to 
herbicide, was not incurred in or aggravated by service and 
cannot be presumed to have been incurred therein; neither is 
it proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).  

2.  PTSD is 50 percent disabling and no more.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, 4.130 and Part 4, Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show that, at the time 
of his enlistment examination in September 1969, he reported 
a history of a skin rash on his chest; no pertinent abnormal 
clinical findings were noted on that examination.  During a 
hospitalization for treatment of an unrelated ailment in late 
1970, examination of the veteran's skin was reported as 
negative.  No other pertinent service medical records are 
available.  

In November 1971, the veteran applied for service connection 
for several other disabilities, including cellulitis of the 
left ankle.  

A VA compensation examination was conducted in January 1972.  
The examiner reported that the veteran's skin was clear 
(without specifying the area) and that there were no 
residuals of cellulitis of the left ankle.  The RO denied 
service connection for that disability May 1972 as not being 
shown by the evidence of record.  

In July 1996, the veteran submitted a claim for service 
connection for PTSD and for lumps and a rash on his back, 
chest area, crotch, and head due to exposure to Agent Orange 
in 1978 [sic].  

The veteran was hospitalized at a VA facility in August and 
September 1996 for psychiatric treatment.  On examination by 
a psychiatrist, the veteran reported having had an intense 
startle reaction since his return from Vietnam.  He indicated 
that he had a history of grabbing people-people who awakened 
from sleep, e.g., his mother, and who misused authority, 
e.g., his supervisors at work.  He also stated that he was 
quick to get enraged and had recently hit his daughters with 
his fists.  The veteran denied owning any guns, but did sleep 
with other weapons.  He reported that he had used various 
drugs in Vietnam, but not during the past 20 years, and had 
never had an alcohol problem.  On examination, he was 
cooperative, with no obvious motor restlessness.  The 
veteran's speech was noted to be spontaneous and he indicated 
that his mood was generally "fair good, except when I am 
enraged."  He denied any suicidal or homicidal thoughts and 
was well oriented.  The veteran's concentration and capacity 
for abstract thought was adequate, as was his remote, recent, 
and immediate memory.  His insight and judgment were both 
reported to be good.  The examiner suggested three different 
treatment goals.  He indicated that, although the veteran had 
shown improved insight and motivation regarding his PTSD, he 
continued to show the full range of PTSD symptomatology.  A 
GAF score of 55 was noted on admission and a score of 60 was 
reported at the time of discharge.  

A VA skin examination was conducted in October 1996.  The 
examiner noted that the veteran reported a history of a rash 
on his anterior and posterior thorax since sometime in the 
1980s, as well as some sort of surgery in the 1980s in which 
lumps had been removed, following which he developed a rash 
that had persisted.  At the time of the examination, the 
veteran described having a constant itch, which was remitting 
and exacerbating, in summer.  He denied having any burning, 
pain, anesthesia, or paresthesia.  He indicated that he had 
seen a dermatologist in the past.  On examination, the skin 
of the anterior thorax was reportedly normal.  On the 
posterior thorax there was evidence of surgical excision of 
what may have been sebaceous cysts.  The examiner indicated 
that there were hyperemic areas of his skin that were 
hyperpigmented and well healed, covering most of his entire 
posterior thorax.  There were also a few erythematous lesions 
on the posterior thorax, but there was no dermatomal deficit 
or nervous manifestation associated with this lesion.  The 
examiner stated that the manifestations most likely 
represented seborrheic dermatitis.  

In November 1996, a VA psychiatric examination was also 
conducted.  The veteran reported that he had worked at the 
same job since 1972.  He indicated that his supervisors were 
very understanding and his peers stayed out of his way, but 
that he continued to have problems with both his co-workers 
and supervisors because of his temper and unpredictable 
behavior.  He claimed that when he got in his "combat-ready 
mode," it was difficult to say what he might do.  The 
veteran described difficulty getting close to people or ever 
trusting them.  He stated that he had dug a fox hole in his 
backyard and spent most of his time either in there or 
patrolling the area.  On examination, the veteran was noted 
to be oriented, relevant, and coherent.  He denied any 
delusions or hallucinations, but admitted having flashbacks 
and nightmares, claiming that sometimes the flashbacks were 
so real that he had to keep telling himself that he wasn't in 
Vietnam.  He indicated that he continued to have feelings of 
depression and survivor guilt, as well as a startle reaction.  
The veteran reported having feelings of hopelessness and 
helplessness.  He stated that after his social worker 
interview he had been more troubled because the interview 
revealed a lot of memories he had wanted to forget.  The 
examiner noted that his insight and judgment were "fair, 
adequate."  A GAF score was not reported.  

As part of that examination, a social survey was also 
obtained.  The social worker indicated that the veteran was 
very guarded during the interview and had difficulty 
recalling specific details of his Vietnam experiences.  
Nevertheless, he displayed non-verbal expressions of anguish 
whenever he spoke about Vietnam.  The social worker reported 
that the veteran's lifestyle was fairly isolated.  He felt 
uncomfortable with his co-workers.  It was noted that he 
avoided people and anything that might cause him to recollect 
his memories.  He described daily intrusive memories of 
Vietnam and nightmares 3-5 times per week.  Irritability and 
aggressiveness were reported by the veteran and validated by 
his wife.  The social worker indicated that the veteran 
symptoms demonstrated definite reduction in initiative, 
flexibility, efficiency and reliability levels.  She 
commented that, although the veteran was employed, he used 
his employment situation as a way to distract himself from 
his thoughts.  She noted that he had difficulty coping with 
social situations and also with his co-workers.  At that 
time, he had been receiving individual therapy and medication 
at the Vet Center.  He had been cooperative in treatment and 
had expressed motivation to continue the treatment.  

In December 1996, the veteran's sister wrote describing his 
PTSD symptoms.  In particular, she noted his quick temper and 
fear and confusion on waking up.  She indicated that he had 
withdrawn from his family and friends, although in the 
previous 2 years he had begun to open up and talk about some 
of the things that he experienced in service.  

The veteran wrote in September 1997 that he had been 
experiencing dermatology problems ever since he was exposed 
to Agent Orange in Vietnam.  He described severe itching skin 
rashes that could not be controlled with over-the-counter 
medications and lotions.  He also reported having had unusual 
growths or lumps on certain parts of his body, in particular 
his private areas.  The veteran indicated that his skin was 
constantly shedding and that it was so severe that he was not 
allowed to go swimming in public pools.  

VA outpatient clinic records dated from February to November 
1997 reflect the veteran's evaluation for a chronic pruritic 
rash on his back and chest, as well as itching and burning in 
his groin and between his toes.  The examiners' diagnoses 
were of eczema, eczematous/follicular dermatitis, confluent 
and reticulated papillomatosis, xerosis, tinea cruris, and 
tinea pedis.  One examiner attributed the rash to the 
veteran's PTSD.  Other examiners noted the veteran's possible 
exposure to Agent Orange, but none indicated that the skin 
disorder was caused by such exposure or otherwise related it 
to service.  

Received in December 1997 was a letter from a Vet Center 
counselor and the report of the veteran's intake evaluation 
in October 1996.  Those documents reflect the veteran's 
initial evaluation, as well as his attendance at weekly 
individual counseling sessions.  It was noted that the 
veteran continued to have problems with severe sleep 
disturbances and problems with feelings of anger and rage 
which were readily triggered by situational problems or 
current events related to Vietnam.  He reportedly had daily 
intrusive thoughts of combat and nightmares several times per 
week.  He attempted to avoid thoughts, feelings, or 
conversation associated with his Vietnam experiences, as well 
as activities, places, or people that aroused recollections 
of the trauma.  The counselor stated that, at times, the 
veteran was unable to recall important aspects of the trauma 
and that he isolated himself.  He had difficulty 
concentrating and was hypervigilant.  The counselor 
characterized the effects of the veteran's PTSD as severe.  

In January 1998, the veteran's wife and sister wrote 
describing their observations of the veteran.  

Also in January 1998, the veteran and his wife testified at a 
personal hearing before a hearing officer at the RO.  They 
both noted the veteran's lack of trust of people and 
described his easily invoked rage.  The veteran reported that 
he had worked at the same job for 25 years, but that his 
employer had moved him from a position where he worked with 
other people to one where he worked by himself.  He stated 
that he had been terminated 3 times because of his physical 
abuse of his supervisors.  He estimated that he lost about 3 
months from work every year because of his PTSD.  The 
veteran's wife again described his having frequent nightmares 
and the care with which she had to wake him, out of fear of 
provoking a violent reaction.  Regarding his skin disorder, 
the veteran testified that he didn't receive any treatment 
for skin problems in service.  It was in the late 1970s when 
his family physician first noted and removed 2 lumps from his 
back.  He indicated that thereafter he started having rashes 
all over his back, arms, and chest.  The veteran stated that 
a dermatologist told him that the rashes may be due to Agent 
Orange.  He also testified that his children had the same 
rashes.  

A VA psychiatric compensation examination was conducted in 
April 1998.  The veteran reported that he still had 
nightmares about his Vietnam experiences and that "at times 
he wakes up and jumps people because of the nightmares."  He 
indicated that he had almost killed his mother and his sister 
after he woke up from a nightmare.  He again described 
difficulty getting close to people or socializing with them.  
The veteran again noted that he had dug a foxhole in his 
backyard and spent a lot of time there when he wasn't 
working.  The examiner indicated that the veteran could not 
sit still during the interview because of his dermatitis, 
which he claimed had gotten worse.  On examination, he was 
completely oriented.  He denied having any delusions or 
hallucinations, but admitted having flashbacks and 
nightmares.  The veteran again reported feeling depressed and 
having survivor guilt.  He described a "tremendous" startle 
reaction, as well as fleeting suicidal ideas.  He indicated 
that he felt claustrophobic and paranoid in a closed room.  
The veteran again reported feeling "quite hopeless and 
helpless and for that reason he does not interact with other 
people."  He claimed that the more he talked about Vietnam, 
the more he got upset.  The examiner stated that his memory 
for recent and remote events was good and that he had a fair 
amount of insight and judgment regarding his daily 
activities.  He commented that the veteran had "manic-like 
reactions" after he had flashbacks.  The examiner listed a 
GAF score of 55 based on the veteran's PTSD.  

Analysis

Service connection 

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks service connection, must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 
(West 1991).  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental 
deficiency, as such, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Satisfactory lay or other evidence that injury or disease was 
incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation during active service.  38 C.F.R. 
§ 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

The law states that a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and who develops one of several 
enumerated diseases shall be presumed to have been exposed to 
an herbicide agent unless there is affirmative evidence that 
the veteran was not so exposed.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The specific 
diseases are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft tissue sarcoma, multiple 
myeloma, respiratory cancers, acute and subacute peripheral 
neuropathy and prostate cancer.  

The law and regulations further provide that the disease 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneiform disease consistent with chloracne, porphyria 
cutanea tarda and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancer within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within a week or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  

Initially, the Board notes that no examiner has diagnosed 
chloracne or other acneform disease consistent with 
chloracne.  Although the veteran served in Vietnam during the 
Vietnam conflict, he does not have one of the diseases listed 
at 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the veteran's 
exposure to an herbicide agent cannot be presumed and the 
presumption of service connection afforded by §§ 3.307, 3.309 
is not applicable.  No other presumption applies, as well.  

Nevertheless, service connection might still be established 
if the evidence were to show that the veteran now has a skin 
disorder that resulted from a disease or injury incurred in 
service or that is due to a service-connected disability.  
There is no evidence of any skin disorder during service or 
for many years after service.  Although the veteran cannot be 
presumed to have been exposed to an herbicide agent during 
his Vietnam service, he has also not pointed to any specific, 
verifiable exposure that he might have had to such an agent 
while he was in Vietnam.  Regardless, there is no evidence 
that any examiner has definitely linked his current skin 
disorder to such exposure anyway, despite the veteran's 
testimony to that effect.  Therefore, the evidence does not 
show that the veteran's current skin disorder is due to any 
disease or injury incurred in service and the criteria for 
establishing service connection on the basis of direct 
service incurrence are not met.  

Although one examiner has indicated that the veteran's skin 
disorder is secondary to his PTSD, no other examiner has done 
so and at least one examiner has stated that the etiology is 
unknown.  The Board finds that the numerous diagnoses that do 
not attribute the skin disorder to his PTSD far outweigh the 
one diagnosis that does so.  Accordingly, the Board concludes 
that the criteria for establishing service connection on a 
secondary basis are also not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

Therefore, service connection for a skin disorder, including 
as due to exposure to herbicide, must be denied.  

Greater rating for PTSD

In general, an allegation of greater disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board finds that the veteran's claim concerning this issue is 
well grounded.  In addition, there is no indication that 
there are additional, unsecured records that would be helpful 
in this case.  Therefore, the Board has no further duty to 
assist the veteran in developing his claim.  38 U.S.C.A. 
§ 5107(b).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
Inasmuch as the 30 percent rating for the veteran's PTSD was 
the initial rating assigned for the disability and was made 
effective from the date of receipt of the veteran's claim for 
service connection, the Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

In rating psychoneurotic disorders, the following general 
rating formula shall be applied:  For neurotic symptoms which 
may somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability, a 
noncompensable rating is assigned.  A 10 percent evaluation 
is warranted with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
Definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment warrants a 
30 percent rating.  A 50 percent evaluation requires that the 
ability to establish and maintain effective or favorable 
relationships with people be considerably impaired, and that, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels be so reduced as to result 
in considerable industrial impairment.  When the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and psychoneurotic symptoms 
are of such severity that there is severe impairment in the 
ability to obtain or retain employment, a 70 rating is 
assigned.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran is demonstrably unable to obtain or retain 
employment.  Code 9411 as in effect prior to November 7, 
1996.  

In November 1996, the regulations concerning mental disorders 
were revised.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (1998).  

The following general rating criteria were adopted:  For 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (1998).  

The medical evidence, as well as the lay statements and 
hearing testimony adduced in this case, shows that the 
manifestations of the veteran's service-connected PTSD have 
remained fairly stable for the last several years.  He has 
been employed by the same company for well over 20 years, 
although he has reportedly been terminated on a few occasions 
due to physical conflicts with his supervisors and has lost 
some time from work due to his PTSD.  In addition, he has had 
difficulty dealing with his co-workers.  The veteran has few 
friends, trusts no one, including his wife, and doesn't 
socialize.  He has flashbacks and nightmares and is easily 
enraged.  Recent psychiatric examiners have assigned GAF 
scores of 55.  

The Board notes that the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth edition, 
1994) (DSM-IV) states that a GAF score from 51-60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV also indicates that a GAF score of 41-50 reflects 
serious impairment, e.g., unable to keep a job.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law or a regulation changes 
during the pendency of a claimant's appeal, the claimant is 
entitled to consideration of his claim under the previous 
provision as well as the revised provision, with application 
of the standard that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim for 
service connection for his PTSD was received in July 1996 and 
his current appeal arose from the initial rating assigned for 
that disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, his PTSD must be evaluated under the 
criteria that were in effect both prior to and subsequent to 
November 1996.  

Applying the criteria that were in effect prior to November 
1996, the Board finds that the veteran's PTSD is productive 
of a considerable degree of impairment.  This finding is 
supported by the GAF score assigned by recent examiners that 
indicates moderate impairment.  The veteran has continued to 
work, although he has had conflicts with his co-workers and 
supervisors.  While he has indicated that he has few, if any, 
friends, and trusts no one, the evidence does not show severe 
impairment in his ability to obtain or retain employment.  He 
has worked for the same company for well over 20 years.  The 
Board finds that, applying these criteria, a 50 percent 
rating, and no more, is warranted for the veteran's PTSD.  

Considering the rating criteria that became effective in 
November 1996, the Board notes that the medical evidence does 
not show a flattened affect or circumstantial, 
circumlocutory, or stereotyped speech; the veteran does not 
appear to have difficulty understanding complex commands or 
any memory impairment or impaired thinking.  His judgment has 
been noted to be fairly good, but he has been found to be 
depressed.  Further, he does have occasional attacks of rage 
(rather than panic attacks), as well as difficulty 
establishing and maintaining effective social and work 
relationships.  

The regulations provide that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

The Board finds that, applying the revised rating criteria, 
the evidence shows an approximate balance between the 
criteria for a 30 percent rating and a 50 percent rating for 
PTSD.  Accordingly, on that basis, a 50 percent rating is 
warranted.  38 U.S.C.A. § 5107(b).  

Therefore, because the rating criteria that were in effect 
prior to November 1996 appear to be more favorable to the 
veteran, those criteria should be used in rating his PTSD.  
Inasmuch as the evidence indicates that a 50 percent rating, 
and no more, is warranted using those criteria, the Board 
concludes that an increased rating to 50 percent disabling 
should be assigned for the service-connected PTSD.  However, 
the evidence does not reflect a degree of impairment due to 
the PTSD that would warrant a higher rating under any 
applicable criteria.  

It should be noted that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this regard, the Board notes the 
veteran's contentions concerning the effect his PTSD has had 
on his ability to get along with his co-workers and 
supervisors at work.  However, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  There is no evidence that the veteran has recently 
been hospitalized for treatment of his PTSD.  Neither does 
the record reflect marked interference with employment, as 
opposed to that degree of impairment contemplated by the 
rating schedule.  There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Board also notes that the RO considered 
referring the claim to the Director of VA's Compensation and 
Pension Service for consideration of assignment of an 
extraschedular rating pursuant to § 3.321(b), but determined 
that such referral was not warranted.  Accordingly, the Board 
also finds that such a rating is not appropriate.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

Therefore, an increased rating for PTSD to 50 percent 
disabling and no more is granted, primarily on the basis of 
the rating criteria that were in effect prior to November 
1996.  Moreover, as noted above, the evidence shows that the 
veteran's psychiatric symptoms have remained relatively 
stable for the past several years.  Accordingly, the Board 
has considered the assignment of "staged" ratings pursuant 
to Fenderson, but finds that a 50 percent rating is 
appropriate for the entire period since service connection 
was established by the RO.  


ORDER

Service connection for a skin disorder, including as due to 
exposure to herbicide, is denied.  

A 50 percent rating, and no more, is granted for PTSD, 
subject to the law and regulations governing the award of 
monetary benefits.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

